Citation Nr: 0619199	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected recurrent dislocation of the 
left temporomandibular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in August 2002, which denied the above 
claims. 

In May 2006, the veteran testified at a personal video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d) (2005).  During his May 2006 video conference 
hearing, the veteran indicated that he was presently being 
treated by both a private and VA physicians for his diabetes 
mellitus.  It does not appear that the veteran identified the 
private physician which had been treating his diabetes 
mellitus.  As the transcript of the video conference hearing 
testimony was unclear in certain instances and as review of 
the claims folder does not reveal private medical treatment 
records of the veteran for diabetes mellitus, on remand the 
RO should make arrangements to obtain any such records. 

Additionally, during his May 2006 video conference hearing, 
the veteran indicated that he was first diagnosed with 
diabetes mellitus while being treated for his service-
connected temporomandibular joint disorder at the Sampson Air 
Force base in 1955.  Although there is a report of medical 
examination and a report of medical history dated in August 
1955 showing treatment for a dislocation of the left 
temporomandibular joint, there is no reference made to any 
diagnosis of diabetes mellitus.  The records do show blood 
sugar levels within normal limits on separation examination.  
However, the actual dental treatment records do not appear to 
have been associated with the veteran's claims folder.  On 
remand the RO should make arrangements to obtain any such 
treatment records of the veteran from the Sampson Air Force 
base dated in 1955.

Finally, the veteran also testified that the manifestations 
of his service-connected recurrent dislocation of the left 
temporomandibular joint had worsened since his last VA 
examination in July 2002.  He has requested that he be 
scheduled for an additional examination to assess the current 
severity of this disability.  The Board also notes that the 
most recent VA dental examination report is nearly four years 
old.  The veteran should be afforded another VA dental 
examination to determine the extent and severity of his 
service-connected disability.  The fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain from the 
veteran specific information as to 
treatment associated with care given by a 
private medical care provider for diabetes 
mellitus identified during his May 2006 
video conference hearing, to include dates 
of treatment and any appropriate 
authorization and consent form.  All 
identified records should be obtained and 
associated with the claims folder

2.  Make arrangements to obtain the 
medical and dental treatment records of 
the veteran from the Sampson Air Force 
Base, New York, dated in 1955, to include 
those associated with treatment for the 
recurrent dislocation of the left 
temporomandibular joint.  All records 
obtained should be associated with the 
claims folder.

3.  After the foregoing has been 
completed, make arrangements for the 
veteran to be afforded a VA dental 
examination to assess the nature and 
severity of his service-connected 
recurrent dislocation of the left 
temporomandibular joint.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed. 

The examiner should specify the range of 
motion for the inter-incisal movement (in 
millimeters) and the range of the lateral 
excursion movement (in millimeters).  If 
limited motion is  demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability,  and/or incoordination of 
such affected part should be rendered.

4.  Readjudicate the claim on appeal with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
G. A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



